DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on December 2, 2021. Claims 1, 5, and 7 are amended. The amendments are sufficient to overcome the outstanding 112 rejections, thereby placing the case in condition for allowance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4, line 1: “any one of claims” has been deleted; -- claim -- has been inserted between “to” and “1”.
Allowable Subject Matter
Claims 1-8 are allowable.
Wi et al., US 2010/0193132, represents the closest prior art. The reference teaches a dual-station vacuum processor comprising two vacuum processing chambers (A, B), an offset pumping port (300), a damper (220), a vertically-extending baffle plate (145), a base (170) for disposing a substrate (W), a rib (147) extending transversely from the outer sidewall of the baffle plate, and a first channel provided in the rib to communicate with a second channel (153). However, the respective ribs of each processing chamber do not couple together or, in the language of claim 1, “extend through to the first channel in the opposing rib.” As shown by Figure 7, the ribs of each chamber are self-contained and do not intersect or “extend through” to the other. Accordingly, Wi cannot satisfy the claimed fluidic nexus of a “second atmospheric environment channel” including the first channel of each rib, the second channel, and an atmospheric port. For at least these reasons, the claimed invention patentably distinguishes over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be 
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716